DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive.
A) The amendment to the claims overcome the new matter rejections.
B) Applicant’s argument that the cement particles of Fernandez et al. are not surface functionalized is not persuasive.  Applicant’s remarks state “The cement particles are not surface functionalized, where particles are attached to the surfaces of the cement particles, the particles being formed of resin structures” (last paragraph of labeled page 5 of the remarks). This sentence implies that the resin structures must be also in the form of particles.  However, the only particles in the claims are the cement particles.  The resin structures are not required to be in the form of particles according to the claim language. Limitations are not read into the claims.
Further, the cement particles of Fernandez et al. are surface functionalized. Fernandez et al. teaches cement particles as in the instant specification and the same resin polymer as in the specification.  The specification teaches that to functionalize the cement particles, the components are mixed (“With respect to the method for producing functionalized cement particles, in order to obtain uniformly functionalized cement particles, the attachment is carried out by mixing the suitable reactive molecules and conventional cement powders.” published para. 22), which is done by Fernandez et al., and “small amounts of water” that create some hydrated areas onto the surface of the particle (published para. 27) is allowed. Fernandez et al. uses about 50% of the amount of the cement of water (so about a third of the overall mixture), which can be considered a “small amount”. Further, see fig. 3, which clearly shows the cement bonded to the polymer (6=polymer backbone, X, Y, Z are functional groups).  While the cement matrix may be hydrated in this figure, the instant specification also states that the crosslinking between the resin functional groups does not happen until the cement is hydrated (published para. 18 and 29), which is shown in fig. 3.
C) Applicant’s argument that claim 10 claims only water vapor may be used to initiate the functionalization, while Fernandez et al. does not use water vapor is not persuasive.  Claim 10 does not include water vapor.  Claim 11 claims adding water vapor as an optional step during the reacting.  However, this optional step does not teach away from broader disclosure in the instant specification that small amounts of water can be used to functionalize the cement.  Water is not excluded by the composition or method claims.
D) Applicant’s argument that the cement of Fernandez et al. is not in particle form is not persuasive. Paragraph 15 of Fernandez et al. includes cements that are in particles and powders (blast furnace slags, silica containing materials and powders), so powders can be present.  Applicant’s argument that the particles of Fernandez et al. are not functionalized with the first and second functional groups prior to being mixed into the slurry is not persuasive.  As set forth above, the instant specification teaches that to functionalize the cement particles, the components are mixed (“With respect to the method for producing functionalized cement particles, in order to obtain uniformly functionalized cement particles, the attachment is carried out by mixing the suitable reactive molecules and conventional cement powders.” published para. 22), which is done by Fernandez et al.  The teaching on the record that the particles are made by mixing suitable reactive molecules and conventional cement powders points to the prior art also making the functionalized cement powders.  Water is not excluded by the claims, and the specification teaches that small amounts of water can be present, without specifically defining “small”.
E) Applicant’s argument that there is no teaching in Fernandez et al. that the particles in the final material have resin functionalized groups attached to the cement particles is not persuasive as the same reactants as taught in the instant specification are used in the prior art, and the same method to functionalize (“mixing”) as taught in the instant specification is used in the prior art reference.  Applicant’s argument that it is improper hindsight to use the applicant’s specification to teach that the resin groups “may” attach to the cement particles is not persuasive in that 1) applicant is required to disclose how to make applicant’s invention, so if the method of making “may not” work to make the product, then the disclosure requirement is unfulfilled and 2) if a prior art reference uses the same reactants and method as applicant’s specification, then it is not hindsight, but evidence on the record that the prior art makes the same product as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I).
F) Applicant’s argument that there is no teaching that the resin groups attach to the surfaces of the cement particles, just that they attach somewhere to the matrix, which could mean that they attached to the bond between cement particles, not to the particles themselves is not persuasive. First, the prior art uses the same reactants with the same method as the instant specification, and second, the bond described still belongs to the surface of the cement particle.
G) Applicant’s argument that claim 14 requires a range of weight % is not persuasive.  Claim 14 has no range of weight percentage claimed. 
H) Applicant’s argument that Fernandez et al. does not teach that leaving some of the functional groups unreacted is desirable is not persuasive. The art does not need to teach the desirability of a limitation, just teach it is present.  Further, in Fernandez et al., the amount of crosslinking agent present and therefore the amount of crosslinking that occurs is said to affect the self-healing properties, thereby showing the desirability of leaving some groups unreacted.  If all groups were reacted, the product could not self-heal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0044570).
Regarding claim 1: Fernandez et al. teaches a composition comprising cement particles with resin structures (abstract). The resin structures are bonded directly to the surface of the cement particle/matrix (fig. 3).  Further, the cement particles of Fernandez et al. are surface functionalized. Fernandez et al. teaches cement particles as in the instant specification and the same resin polymer as in the specification.  The specification teaches that to functionalize the cement particles, the components are mixed (“With respect to the method for producing functionalized cement particles, in order to obtain uniformly functionalized cement particles, the attachment is carried out by mixing the suitable reactive molecules and conventional cement powders.” published para. 22), which is done by Fernandez et al., and “small amounts of water” that create some hydrated areas onto the surface of the particle (published para. 27) is allowed. Fernandez et al. uses about 50% of the amount of the cement of water (so about a third of the overall mixture), which can be considered a “small amount”. The resin can be poly(ethylene glycol) diglycidyl ether (para. 16), which the instant specification teaches has a first functional group (epoxy) that can bond directly to a surface of each cement particle, and a second functional group (epoxy) that bonds to calcium silicate hydrate upon hydration, and the second functional group is bondable with second functional groups of others of the cement particles to form a polymer network, and a backbone that connects the first functional group and the second functional group. These bonding limitations are latent properties due to the selection of the particular resin and cement particles.  Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). Further, the backbone is polyethylene glycol, which is different from the first and second functional groups and connects the first functional group with the second functional group. While Fernandez et al. teaches additional resin embodiments, some of which may not have these bonding properties, at the time of the invention a person having ordinary skill in the art would have found it obvious to use the poly(ethylene glycol) diglycidyl ether of Fernandez et al. and would have been motivated to do so since Fernandez et al. teaches it is a possible embodiment to achieve the disclosed invention.
Regarding claim 2: Fernandez et al. teaches sand (para. 29) and water (para. 24).
Regarding claim 3: Fernandez et al. teaches sand (para. 29), water (para. 24) and gravel/aggregate (para. 29).
Regarding claim 4: Fernandez et al. teaches the permeability is reduced compared to control samples (para. 41).
Regarding claims 5 and 6: Fernandez et al. teaches poly(ethylene glycol) diglycidyl ether (para. 16), which has a first functional group of an epoxy and a second functional group of an epoxy.
Regarding claim 7: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), meaning there can be less epoxy than cement, which would partially cover the surface.
Regarding claim 8: Fernandez et al. teaches poly(ethylene glycol) diglycidyl ether (para. 16), which has a backbone of polyethylene oxide.
Regarding claim 9: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), which overlaps the claimed range.
Regarding claim 10: Fernandez et al. teaches a method of forming cement particles (para. 15) comprising mixing/reacting cement particles with an epoxide polymer (para. 14), the epoxide polymer being poly(ethylene glycol) diglycidyl ether (para. 16), which the instant specification teaches has a first functional group (epoxy) that can bond directly to a surface of each cement particle, and a second functional group (epoxy) that bonds to calcium silicate hydrate upon hydration, and the second functional group is bondable with second functional groups of others of the cement particles to form a polymer network, and a backbone that connects the first functional group and the second functional group. Further, the cement particles of Fernandez et al. are surface functionalized. Fernandez et al. teaches cement particles as in the instant specification and the same resin polymer as in the specification.  The specification teaches that to functionalize the cement particles, the components are mixed (“With respect to the method for producing functionalized cement particles, in order to obtain uniformly functionalized cement particles, the attachment is carried out by mixing the suitable reactive molecules and conventional cement powders.” published para. 22), which is done by Fernandez et al., and “small amounts of water” that create some hydrated areas onto the surface of the particle (published para. 27) is allowed. Fernandez et al. uses about 50% of the amount of the cement of water (so about a third of the overall mixture), which can be considered a “small amount”. The backbone is polyethylene glycol, which is different from the first and second functional groups and connects the first functional group with the second functional group. These bonding limitations are latent properties due to the selection of the particular resin and cement particles.  Mere recognition of latent properties or additional advantages in the prior art does not render nonobvious an otherwise known invention (MPEP 2145 II). While Fernandez et al. teaches additional resin embodiments, some of which may not have these bonding properties, at the time of the invention a person having ordinary skill in the art would have found it obvious to use the poly(ethylene glycol) diglycidyl ether of Fernandez et al. and would have been motivated to do so since Fernandez et al. teaches it is a possible embodiment to achieve the disclosed invention.
Regarding claim 11: Fernandez et al. teaches mixing/reacting the components (para. 14), and does not disclose the temperature of mixing.  Since temperature is variable under different mixing conditions, i.e. outside weather, inside temperature, “heating” is provided during mixing as compared to the mixing step occurring under different conditions.  For example, if the cement was mixed outside on a 40 °F day, versus inside where the temperature of the room was 68 °F, the mixing in the room would be “heated”.
Regarding claim 13: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), which overlaps the claimed range.
Regarding claim 14: Fernandez et al. teaches a cured (para. 39) composition comprising cement particles with resin structures (abstract). The resin structures are bonded directly to the surface of the cement particle/matrix (fig. 3). Further, the cement particles of Fernandez et al. are surface functionalized. Fernandez et al. teaches cement particles as in the instant specification and the same resin polymer as in the specification.  The specification teaches that to functionalize the cement particles, the components are mixed (“With respect to the method for producing functionalized cement particles, in order to obtain uniformly functionalized cement particles, the attachment is carried out by mixing the suitable reactive molecules and conventional cement powders.” published para. 22), which is done by Fernandez et al., and “small amounts of water” that create some hydrated areas onto the surface of the particle (published para. 27) is allowed. Fernandez et al. uses about 50% of the amount of the cement of water (so about a third of the overall mixture), which can be considered a “small amount”. The resin can be poly(ethylene glycol) diglycidyl ether (para. 16), which the instant specification teaches has a first functional group (epoxy) that can bond directly to a surface of each cement particle and a crosslinking agent (para. 17), which would react with each other onto surfaces of the cement particle. The epoxide polymer is used in an amount of 5-95 wt% and the crosslinking agent is used in an amount of 5-95 wt% (para. 19).  Therefore, this overlaps with one of the reactive molecules is used in less than a stoichiometric amount. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in the art would have found it obvious to use a non-stoichiometric amount of reactive molecules and would have been motivated to do so since Fernandez et al. teaches that using non-stoichiometric amounts is acceptable to achieve the disclosed invention.
Regarding claim 15: Fernandez et al. teaches a poly(ethylene glycol) diglycidyl ether polymer (para. 16) and an amino hardener/crosslinking agent (para. 17).
Regarding claim 16: Fernandez et al. teaches poly(ethylene glycol) diglycidyl ether (para. 16), which is soluble in water.
Regarding claim 17: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), which overlaps the claimed range.
Regarding claim 18: Fernandez et al. teaches 10-95 wt% cement (para. 15) and 5-20 wt% epoxy polymers (para. 16), meaning there can be less epoxy than cement, which would partially cover the surface.
Regarding claim 19: Fernandez et al. teaches sand (para. 29) and water (para. 24).
Regarding claim 20: Fernandez et al. teaches sand (para. 29), water (para. 24) and gravel/aggregate (para. 29).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez et al. (US 2018/0044570) as applied to claim 10 set forth above and in view of Briand et al. (US 2014/0005302).
Regarding claim 12: Fernandez et al. teaches the basic claimed method as set forth above. Not disclosed is the base catalyst.  However, Briand et al. teaches a similar composition comprising a Lewis base as a catalyst (para. 74).  Fernandez et al. and Briand et al. are analogous art since they are both concerned with the same field of endeavor, namely cements modified with epoxy resins.  At the time of the invention a person having ordinary skill in the art would have found it obvious to add the Lewis base of Briand et al. into the composition of Fernandez et al. and would have been motivated to do so to alter the curing rate.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767